ON REHEARING
PER CURIAM.
The record does not support appellants’ argument that the judgment appealed from involved a permanent injunction. The trial was scheduled by a rule to show cause why a preliminary injunction should not issue, and the judgment specifically orders that a preliminary injunction issue. There was no stipulation that the trial of the rule would amount to a trial on the merits of a permanent injunction.
Brickman v. Board, 363 So.2d 86 (La.App. 4th Cir.1978) is inapposite. This was an appeal from a judgment which dismissed plaintiffs petition for a permanent injunction as well as a preliminary injunction. The judgment now under consideration is one relating only to a preliminary injunction and is therefore governed by C.C.P. Art. 3612.
REHEARING DENIED.